Citation Nr: 0215036	
Decision Date: 10/25/02    Archive Date: 11/01/02

DOCKET NO.  99-03 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
compensation benefits in the amount of $3,049.70.


REPRESENTATION

Appellant represented by:	Non-Commissioned Officers 
Association of the U.S.A.


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The veteran served on active duty from July 1973 to September 
1988, and from April 1990 to May 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 decision by the Committee 
on Waivers and Compromises (Committee) of the Winston-Salem, 
North Carolina Regional Office (RO) which denied the 
veteran's request for waiver of recovery of an overpayment of 
compensation benefits.  The Board remanded the case to the 
Committee in June 2000 for further development, and the case 
has been returned for further appellate review.


FINDINGS OF FACT

1.  In September 1988, the veteran was placed on the 
Temporary Disability Retired List (TDRL) due to a diagnosis 
of organic brain syndrome secondary to trauma.

2.  In a November 1988 rating decision, the RO granted 
service connection for organic brain syndrome secondary to 
trauma, and assigned a 30 percent disability rating.

3.  On December 12, 1998, the veteran was notified that 
reentrance into active service affected his right to 
compensation payments and required prompt disclosure. 

4.  On April 4, 1990, the veteran reentered active military 
service as fit for duty without providing notice to the RO.

5.  From April 4, 1990 to April 1991, the veteran exhibited 
bad faith by obtaining an unfair advantage at the expense of 
the government by accepting VA compensation benefits for 
which he knew he was not entitled to receive, and with 
knowledge of the likely consequences.


CONCLUSION OF LAW

Entitlement to waiver of recovery of an overpayment of 
compensation benefits in the amount of $3,049.70 is precluded 
by the veteran's bad faith.  38 U.S.C.A. §§ 5302, 5304, (West 
1991); 38 U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. §§ 
1.963, 1.965, 3.103, 3.700 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the Veterans Claims Assistance Act (VCAA) 
of 2000 was enacted.  In pertinent part, this law redefines 
VA's notice and duty to assist requirements.  See 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 (West Supp. 2001).  VA has 
enacted regulations to implement the provisions of the VCAA.  
66 Fed. Reg. 45620-45632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326)).  

In this case, the Committee has advised the veteran and his 
representative of the reasons and bases in denying his claim 
by virtue of a Statement of the Case (SOC) and a Supplemental 
Statement of the Case (SSOC).  The veteran has provided 
argument and documentary evidence in support of his claim on 
appeal.  In June 2000, the Board remanded this case to the 
Committee for clarification of its basis for denying the 
veteran's waiver request, and for obtaining a current 
financial status report from the veteran.  Subsequently, the 
Committee has made several attempts to contact the veteran at 
his last known addresses, but the mail has been returned as 
non-deliverable.  The veteran's representative has also been 
unable to contact the veteran.  The veteran bears the burden 
of apprising VA of his whereabouts, see Hyson v. Brown, 8 
Vet. App. 262 (1993), and has a duty to cooperate with VA by 
providing information within his control.  Hayes v. Brown, 5 
Vet. App. 60, 68 (1993).  As the veteran cannot be contacted, 
the Board finds that it would be futile to provide the 
veteran any additional notice or assistance in an attempt to 
substantiate his claim.

The veteran's initial period of active service began in July 
1973.  In September 1987, he incurred a closed head injury 
with sequelae.  An August 1988 Physical Evaluation Board 
(PEB) examination indicated a diagnosis of organic brain 
syndrome secondary to trauma with associated depression, 
organic personality and mood disorders, dementia and post-
traumatic stress disorder (PTSD).  He was placed on the 
Temporary Disability Retired List (TDRL) in September 1988 
with reexamination scheduled for February 1990. 

By means of a rating decision dated in November 1988, the RO 
granted service connection for organic brain syndrome 
secondary to trauma, and assigned an initial 30 percent 
evaluation.  By letter dated December 12, 1988, the RO 
notified the veteran of his service connection award and 
advised him as follows:

"PLEASE READ THE ENCLOSED VA FORM 21-8764.  IT 
CONTAINS IMPORTANT INFORMATION ABOUT RIGHTS TO 
RECEIVE BENEFITS."

In pertinent part, the enclosed VA Form 21-8764 (currently 
designated as VA Form 21-8764 (JF)) notified the veteran as 
follows:

CONDITIONS AFFECTING RIGHT TO PAYMENT

1.  Your award of disability compensation is 
subject to future adjustment upon receipt of 
evidence showing any change in the degree of 
disability.  
2.  Your payments may also be affected by any 
of the following circumstances which you must 
promptly call to our attention.
a.  Reentrance into active military or 
naval service ...
6.  Monthly payments of your award may be 
stopped, if you fail to furnish evidence as 
requested; fail to cooperate or submit to a VA 
examination when requested; or if you furnish 
VA or cause to be furnished any false or 
fraudulent evidence.
7.  Information is subject to verification 
through computer matching programs with other 
agencies.
8.  The law provides severe penalties which 
include fine or imprisonment, or both, for the 
fraudulent acceptance of any payment to which 
you are not entitled.

On October 4, 1990, the RO notified the veteran that VA 
examination was necessary in order to evaluate whether his 
service connected disability had improved.  An examination 
was scheduled for November 15, 1990, but the veteran failed 
to report.  By letter dated January 23, 1991, the RO proposed 
to terminate the veteran's compensation payments unless he 
reported for VA examination.  On May 10, 1991, the veteran 
contacted the RO to report an address change and to request 
re-scheduling of his VA examination.  However, his subsequent 
notice to report for VA examination was returned as 
undeliverable.  In September 1991, the RO suspended the 
veteran's compensation benefits effective to April 1, 1991.

On June 24, 1997, the veteran filed an application for 
service connected benefits.  During the processing of the 
claim, the RO received information that the veteran had 
reenlisted in the military and performed active duty from 
April 1990 to May 1997.  His service medical records for his 
second period of active service revealed that PEB examination 
in March 1990 found that his "former disability, 
specifically organic brain syndrome, ha[d] resolved."  He 
was determined fit for duty and removed from the TDRL.  On 
April 4, 1990, the veteran elected to reenlist in the regular 
army.  Based on this information, the RO adjusted the 
suspension of the veteran's compensation benefits effective 
to April 1, 1990.  This adjustment of compensation benefits 
resulted in an overpayment of compensation benefits in the 
amount of $3,049.70.

By statement dated in April 1998, the veteran requested 
waiver of recovery of his overpayment of VA compensation 
benefits.  The Committee denied this request in July 1998 by 
citing the veteran's unjust enrichment and bad faith in 
neglecting to notify VA of his reentrance into active 
military service.

On appeal, the veteran voices several arguments in favor of 
waiver of recovery.  In a VA Form 9 filing received in 
February 1999, he argues that the military never honored his 
request to forward his paperwork "to VA to stop payment."  
He also denies receiving VA compensation benefits during his 
second period of service.  He further argues that VA recovery 
of the $3049.70 debt would constitute a financial hardship.  
In this respect, he reported financial obligations to support 
a household family of four as well as child support payments 
to two sons from a previous marriage.  For the year 1998, his 
monthly expenses were as follows: $590 for rent; $150 for 
electricity; $54 for water; $74 for car insurance; $220 for 
child support; $400 for groceries; $253 for Credit Card of 
America; $50 for gas; $298.38 for car payment and $100 for 
phone service.  He listed his total monthly expenses as 
$2,194.38.  He did not report the amount of his monthly 
income, but noted that he was relying on income from a part-
time security job and VA education benefits to support his 
family.

In the January 2002 SSOC, the Committee continued the denial 
of the veteran's request for waiver of recovery on the 
following basis:

The evidence of record shows that the veteran 
was duly notified of the conditions affecting 
the right to payment when he was awarded VA 
compensation benefits.  The veteran 
demonstrated bad faith by continuing to accept 
VA benefit checks after he had returned to 
active duty and not informing VA of his active 
duty status.

As a threshold matter, the Board must determine the 
lawfulness of the debt asserted.  See Schaper v. Derwinski, 1 
Vet. App. 430 (1991); VAOPGCPREC 6-98 (Apr. 24, 1998).  The 
veteran denies receiving any compensation payments after he 
returned to active duty in April 1990.  The Committee, 
however, has determined that the veteran owes $3,049.70 in 
compensation overpayments from the time period from April 1, 
1990 to April 1, 1991.  The Board agrees with the Committee's 
finding.  The veteran's reentry into active service on April 
4, 1990 barred him from receiving VA compensation benefits.  
38 U.S.C.A. § 5304(c) (West 1991); 38 C.F.R. § 3.700(a) 
(2001).  The April 1, 1990 effective date of discontinuance 
is determined by 38 U.S.C.A. § 5112(b)(3) and 38 C.F.R. 
§ 3.654(b)(1).  His assertion that he did not receive VA 
benefits past April 1990 is directly contradicted by his 
Compensation and Pension Award payment statements (VA Forms 
20-6560 and 21-8947) of file which document that compensation 
benefits for the veteran and his dependents were not 
suspended until April 1, 1991.  Thus, the evidence 
establishes that the veteran indeed received $3,049.70 in 
compensation overpayments from the time period from April 1, 
1990 to April 1, 1991.  The Board also notes that the RO 
properly followed due process procedures prior to suspending 
the veteran's compensation benefits.  See 38 C.F.R. 
§ 3.103(b)(3)(v) (2001).

Recovery of overpayments of compensation benefits shall be 
waived whenever it is determined that recovery would be 
against equity and good conscience.  38 U.S.C.A. § 5302(a) 
(West 1991); 38 C.F.R. § 1.963(a) (2001).  The principles of 
"equity and good conscience," which are set forth at 38 
C.F.R. § 1.965(a), involve consideration of the following 
factors as a means in arriving at a fair decision between the 
obligor and the Government: (1) whether actions of the debtor 
contributed to the creation of the debt, (2) whether 
collection would deprive the debtor or the debtor's family of 
basic necessities, (3) whether recovery of the debt would 
nullify the objective for which benefits were intended, (4) 
whether failure to make restitution would result in unfair 
gain to the debtor, and (5) whether the debtor has changed 
position to his/her detriment due to her reliance upon the 
receipt of VA benefits.  Additionally, the decision- maker 
must conduct a "balancing of the faults," weighing the 
fault of the debtor against any fault attributable to VA.

However, a finding of fraud, misrepresentation, or bad faith 
on the part of the veteran precludes consideration of waiver 
of recovery of the debt.  38 U.S.C.A. § 5302(c) (West 1991); 
38 C.F.R. §§ 1.963(a) (2001).  Generally, the term bad faith 
describes unfair or deceptive dealing by one who seeks to 
gain at another's expense.  38 C.F.R. § 1.965(b)(2) (2001).  
For example, a debtor's conduct in connection with a debt 
arising from participation in a VA benefits services program 
exhibits bad faith if such conduct, although not undertaken 
with actual fraudulent intent, is undertaken with intent to 
seek an unfair advantage, with knowledge of the likely 
consequences, and results in a loss to the government.  Id.

The Board also agrees with the Committee's finding that the 
veteran exercised bad faith in failing to notify the VA of 
his return to active duty status.  The evidence shows that, 
in December 1988, the veteran was advised to "promptly" 
report a return to active duty status as it affected his 
continued right to receive compensation benefits.  In a VA 
Form 9 filing received in February 1999, the veteran concedes 
having actual knowledge of this requirement upon reentering 
active military service.  His attempt to hold the Army 
responsible for his abdication of duty is unavailing.  His 
assertion that he did not receive VA compensation benefits 
once he reentered into active duty lacks any indicia of 
credibility.  His Compensation and Award payment statements 
of record directly contradict his assertion.  Furthermore, 
the Board finds no coincidence in the fact that the veteran 
first attempted to cooperate with VA's request for 
examination several weeks after his compensation award was 
shown to have been suspended.  Incidentally, the evidence 
also shows that he continued to accept compensation at the 30 
percent rate despite knowledge that his PEB examination in 
March 1990 found no evidence of residual disability.

Based on the above, the Board finds that the veteran had 
actual knowledge that he was not entitled to receive both 
active duty pay and disability compensation.  38 U.S.C.A. 
§ 5304(c) (West 1991); 38 C.F.R. § 3.700(a) (2001).  Under 
the circumstances it is clear that the preponderance of the 
evidence establishes that the veteran sought and obtained an 
unfair advantage at the expense of the government by 
accepting VA compensation benefits for which he knew he was 
not entitled to receive, and with knowledge of the likely 
consequences.  Therefore, the Board finds that the veteran's 
entitlement to waiver of recovery of an overpayment of 
compensation benefits in the amount of $3,049.70 is precluded 
by his bad faith conduct.  38 U.S.C.A. § 5302(c) (West 1991); 
38 C.F.R. §§ 1.963(a) (2001).  There is no doubt of material 
fact to be resolved in the veteran's favor.  38 U.S.C.A. 
§ 5107(b) (West Supp. 2001).



ORDER

Waiver of recovery of an overpayment of compensation benefits 
in the amount of $3,049.70 is denied.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

